Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 15, 2021                                                                                  Bridget M. McCormack,
                                                                                                                 Chief Justice

                                                                                                             Brian K. Zahra
  160551(68)                                                                                               David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
                                                                                                        Elizabeth M. Welch,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
                                                                    SC: 160551
  v                                                                 COA: 343255
                                                                    Saginaw CC: 16-042719-FC
  ROBERT LANCE PROPP,
             Defendant-Appellant.
  ______________________________________/

         On order of the Chief Justice, the second motion of defendant-appellant to extend
  the time for filing his brief on appeal is GRANTED. The brief submitted on January 14,
  2021, is accepted as timely filed.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 January 15, 2021

                                                                               Clerk